SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 27, 2008 WALGREEN CO. (Exact name of registrant as specified in its charter) Illinois1-60436-1924025 (State or other(Commission File(IRS Employer jurisdiction ofNumber)Identification incorporation)Number) 200 Wilmot Road, Deerfield, Illinois60015 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (847) 940-2500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers OnFebruary 27, 2008, Walgreen Co. entered into a Separation and Release Agreement with Trent E. Taylor. Prior to January 7, 2008, Mr. Taylor was executive vice president of Walgreen Co. and president of Walgreen Health Initiatives, Inc. Under the Agreement, Walgreen Co. will pay Mr. Taylor his regular salary until June 30, 2009 and continue to provide him with most employee benefits through such date. Mr. Taylor will also be eligible to receive an annual bonus for the fiscal year ending August 31, 2008 and his stock options and Restricted Performance Share Program options will continue to vest through June 30, 2009. As part of the Agreement, Mr. Taylor executed a full waiver and release of all claims related to his employment. Mr. Taylor also agreed to restrictions on his ability to provide services to certain competitors or solicit customers, clients or patients on behalf of such competitors. The full text of the Agreement is attached hereto as Exhibit 99.1 and isincorporated herein by reference. Item 9.01 Financial Statements and Exhibits Exhibit Number Description Exhibit Separation and Release Agreement entered into between Walgreen Co. and Trent E.
